Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/13/17, with 3 pages, has been considered.
Amendments
This action is in response to after-final amendments filed on June 16th, 2021, in which Claims 1, 5, 8, 9, 27, 31-33, 35, 39-41, and 46-48 are amended.  No claims are added, and Claims 10, 34, 36, 42-44, and 49 are cancelled.  Claims 1-3, 5-9, 27-33, 35, 38-41, and 45-48 are currently pending, with Claims 1, 5, 27, and 35 as independent claims.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 5, 27, and 35  are considered allowable since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:
In Claims 1 and 27:
… performing … a correlation between the haplotype sequence and the read sequence, wherein the correlation comprises:
generating … a correlation between the haplotype sequence and the read sequence using a Fourier transform;
determining … based on the correlation, one or more values, wherein each of the one or more determined values corresponds to at least one of an offset of a max match count value, a ratio of a max match count value to a read length, and a ratio of a max count value to a second highest match count value;
defining … at least a portion of a first row of an HMM matrix structure and a cell width of the portion based on at least one of the offset of a max match count value, the ratio of a max match count value to a read length, and the ratio of a max count value to a second highest match count value …

In Claims 5 and 35:
… performing … a correlation between the haplotype sequence and the read sequence, wherein the correlation comprises:
for each of a plurality of different offset values: comparing … the read sequence to the haplotype sequence;
determining … a maximum correlation offset value, wherein the maximum correlation offset value is indicative of a particular offset value of the plurality of offset values where the comparison of the read sequence to the haplotype sequence … yielded a maximum number of bases of the read sequence that matched the haplotype sequence;
	… generating … a plurality of control parameters based on the correlation;
… selecting … a reduced number of cells of the HMM matrix structure using the received plurality of control parameters …

Specifically, the nearest prior art of record is Giraldo et al., “Hardware Acceleration of HMMER on FGPAs,” cited by the applicant in the Information Disclosure Statement dated February 20th, 2020.  Giraldo teaches the limitations generally involving generating a correlation in order to generate control parameters to select a reduced number of cells of a HMM matrix structure and then computing a HMM metric from the reduced number of cells.   Giraldo fails to teach the specifics of how this correlation is performed recited in Claims 1 and 5.  The closest prior art to performing the specifics of a correlation is Grabherr, “Genome-wide synteny through highly sensitive sequence alignment: Satsuma,” which teaches both the Fast Fourier Transform (relevant to Claim 1) and measures of overlap (relevant to Claim 5) in performing a sequence alignment or correlation.  However, the two references do not appear to be combinable in the manner recited in the claim language (i.e. determining a correlation in the specific recited manners in order to determine the reduction in cells in an HMM operation).
Further, the applicant’s argument regarding subject-matter eligibility of the claims is persuasive:  The abstract idea/mathematical concept reciting in the steps of determining a reduced number of cells is applied and relied upon in the hardwired particular machine HMM computation engine which specifically uses the reduced number of cells in order to calculate faster and more efficiently, i.e. an improvement in the processor itself rather than the use of a generic processor to perform calculations.
When taken as a whole, the dependent claims are allowed because of their dependence upon their respective independent claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M SMITH whose telephone number is (469)295-9104.  The examiner can normally be reached on Monday - Friday, 8:30am -5pm Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN M SMITH/Primary Examiner, Art Unit 2122